iled 12/04/20 Page 1 of 1
Cassel 28ccu A SeGolKk bagument 9s Filed 1 05/14/20 ae 1 of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,

Plaintiffs, Case No. 1:20-cv-02809-LAK

Vv.

BLOCK.ONE, BRENDAN BLUMER, and
DAN LARIMER,

Defendants.

 

 

[PROPOSED] GRBER FOR ADMISSION PRO HAC VICE

The motion of Devin (Velvel) Freedman to practice Pro Hac Vice in the above-captioned
action is granted. Applicant has declared that he is a member in good standing of the bar of the state
of Florida and District of Columbia, and that his contact information is as follows:

Devin (Velvel) Freedman, Esq.

ROCHE CYRULNIK FREEMAN LLP

200 S. Biscayne Blvd

Suite 5500

Miami, FL 33131

Tel.: (305) 306-9211

Email: vel@rcfllp.com

Applicant having requested admission Pro Hac Vice to appear for all purposed as counsel for
Plaintiffs, Chase Williams and William Zhang, in the above titled action.

IT IS HEREBY ORDERED that Applicant is admitted to practice in the above-captioned
case in the United States District Court for the Southern District of New York. All attorneys

appearing before this Court are subject to the Local Rules of this Court, including the rules governing

the discipline of attorneys.

 

 
